 1
 2                                                                        JS-6
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   DAVID M. SMITH,                                  Case No. LACV 18-005-SVW (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   RONALD RACKLEY,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
              July 15, 2019
     DATED: ______________________                ________________________________________
21                                                HONORABLE STEPHEN V. WILSON
22                                                UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
